t c summary opinion united_states tax_court paul j and allen c prinster petitioners v commissioner of internal revenue respondent docket no 15675-07s filed date paul j and allen c prinster pro sese michael w berwind for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined for an income_tax deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure at trial respondent moved to amend the pleadings in order to seek a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure the issues for decision are whether to grant respondent’s motion to amend the pleadings whether payments that paul prinster mr prinster and his attorney received from his former employer are excludable from petitioners’ gross_income under sec_104 whether petitioners are entitled to deductions for travel meals entertainment and listed_property expenses claimed on their return and whether petitioners are liable for the sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california when they filed their petition portions of the record have been sealed at the request of petitioners the controversy underlying this case involves the termination of mr prinster’s employment mr prinster believed the firing to be wrongful and thereafter he suffered mental distress he also experienced hyperlipidemia hypertension and other ailments which he believed to be caused by that mental distress petitioners hired an attorney mr lyon who represented mr prinster in the controversy mr lyon filed suit against the employer the employer paid dollar_figure to settle mr prinster’s claim in at mr prinster’s request dollar_figure of that amount was paid directly to mr lyon the employer accordingly issued mr prinster and mr lyon forms 1099-misc miscellaneous income in the respective amounts paid to each of them mr prinster asked mr lyon whether the settlement was taxable and was advised that it was not because it was attributable to personal injuries petitioners timely filed a joint form_1040 u s individual_income_tax_return for the tax_year they did not report any of the former employer’s payments as income they did report dollar_figure of income on schedule c profit or loss from business from mr prinster’s educational service business they also claimed schedule c expenses of dollar_figure for meals and entertainment dollar_figure for travel dollar_figure for vehicles machinery equipment and dollar_figure for car and truck expenses on date respondent issued a notice_of_deficiency in which he determined that petitioners had an income_tax deficiency of dollar_figure for their tax_year in calculating the deficiency respondent assumed that the income petitioners reported on their schedule c dollar_figure was attributable to the payment from the former employer dollar_figure and thus mistakenly believed that petitioners had underreported that payment by dollar_figure respondent disallowed petitioners’ schedule c expenses for lack of substantiation and other items were disallowed as a result of computational limitations respondent also determined a sec_6662 accuracy-related_penalty of dollar_figure petitioners filed a petition with the court on date respondent has conceded that petitioners have adequately substantiated dollar_figure of schedule c rent or lease expenses however during preparation for trial respondent discovered that the dollar_figure payment from the employer to mr lyon was related to the payment the employer made to mr prinster respondent also learned that the dollar_figure of schedule c income petitioners reported was not from mr prinster’s former employer respondent subsequently moved to amend his answer to conform to the proof to seek an increased deficiency and an increased penalty that accounted for all of the payments from the employer discussion i respondent’s motion to amend the pleadings a party may amend a pleading only by leave of the court and leave shall be given freely when justice so requires rule a when issues not raised by the pleadings are tried by express or implied consent of the parties the court may allow such amendment of the pleadings as necessary to cause them to conform to the evidence presented at trial rule b prejudice to the other party is a key factor in deciding whether to allow an amendment to the pleadings see 98_tc_383 petitioners stipulated for purposes of trial that mr prinster’s former employer paid him a total of dollar_figure at trial respondent moved to amend the pleadings to conform with the evidence regarding the payments respondent seeks an increased income_tax deficiency and an increased sec_6662 accuracy- related penalty for petitioners’ tax_year the notice_of_deficiency placed petitioners on notice that respondent considered the payments from the employer to be includable in their gross_income the extent of the payments including the payment to mr prinster’s attorney was known to petitioners when respondent issued the notice_of_deficiency the amendment to the pleadings does not cause prejudice to petitioners because they knew the correct amount of those payments and of the potential for tax_liability accordingly respondent’s motion to amend the pleadings will be granted 2the stipulation renders moot respondent’s burden of proving the increased deficiency under rule a ii sec_104 exclusion sec_104 provides an exclusion_from_gross_income for damages received on account of personal physical injury or physical sickness to qualify under sec_104 as amended and in effect for amounts received after date taxpayers must show the underlying cause of action was based upon tort or tort type rights and the damages were received on account of personal physical injuries or physical sickness 515_us_323 sec_1_104-1 income_tax regs a tort-based claim the sec_104 requirement that petitioners’ claim arise from a tort or tort type rights obligates us to examine state law because state law determines the nature of the claim venable v commissioner tcmemo_2003_240 affd 110_fedappx_421 5th cir under california law an employer’s right to fire an at-will employee is limited by public policy considerations tameny v atl richfield co p 2d cal at- will employees may recover tort damages from employers if they can show they were discharged in contravention of fundamental public policy id pincite to prevail employees must show that important public constitutional or statutory interests were contravened silo v chw med found p 3d cal mr prinster did have a tort-based wrongful termination claim against his employer he alleged his termination violated the public policy concerning making false statements false statements accountability act of u s c sec_1001 holmes v gen dynamics corp cal rptr 2d ct app whistleblowing cal lab code secs and west supp cal govt code secs west supp refusal to commit illegal acts cal lab code sec west b physical injury or physical sickness for payments made after date congress amended sec_104 to limit the exclusion to amounts received only for physical injuries or physical illness small_business job protection act of publaw_104_188 sec 110_stat_1838 to determine whether the payment received was for a physical injury or sickness we must again examine the taxpayer’s underlying claim connolly v commissioner tcmemo_2007_98 the determining factor is the payor’s intent or dominant reason for making the payment vincent v commissioner tcmemo_2005_95 this is generally determined by reference to the stated reasons for the payment and the accompanying factual setting 98_tc_1 knoll v commissioner tcmemo_2003_277 generally courts have respected the allocation made when it is an arm’s-length agreement made in good_faith stadnyk v commissioner tcmemo_2008_289 see 79_tc_680 affd without published opinion 749_f2d_37 9th cir petitioners contend that mr prinster suffered physical sickness in the form of headaches vomiting diarrhea hypertension hyperlipidemia and diabetes mr prinster’s ailments are not of the type contemplated by sec_104 emotional distress is not treated as a physical injury or physical sickness except to the extent of amounts paid for medical_care attributable to the emotional distress sec_104 flush language physical manifestations of emotional distress such as fatigue insomnia and indigestion do not transform emotional distress into physical injury or physical sickness connolly v commissioner supra in lindsey v commissioner tcmemo_2004_113 affd 422_f3d_684 8th cir the taxpayer also suffered from hypertension and stress-related symptoms and we held that these symptoms related to emotional distress rather than physical sickness absent proof of medical_care expenses petitioners have not demonstrated any physical injury or physical sickness that gives rise to the sec_104 exclusion furthermore petitioners have not sufficiently shown that mr prinster’s ailments resulted from his termination the record reflects that mr prinster had already been suffering from hyperlipidemia and the record further suggests that mr prinster’s posttermination symptoms could also have been the product of his diet and lifestyle the record thus fails to establish the cause of mr prinster’s sickness petitioners also failed to demonstrate that the payments from his employer were for physical injuries though the sealed portion of the record indicates that the payments were for alleged emotional and related physical injuries there is no specificity about the amount if any that could be allocated to either in the absence of a basis for allocation we presume the entire amount is not excludable see 35_f3d_93 2d cir connolly v commissioner supra sodoma v commissioner tcmemo_1996_275 affd without published opinion 139_f3d_899 5th cir c payment to mr lyon petitioners contend that mr prinster received only dollar_figure from his employer and that the dollar_figure paid directly to mr lyon should therefore not be included in petitioners’ gross_income gross_income includes all income from whatever source derived unless specifically excluded sec_61 sec_61 is broadly interpreted but exclusions from income are narrowly defined commissioner v schleier u s pincite a taxpayer cannot exclude economic gain from gross_income by assigning that gain in advance to another party because gains are taxed to those who earn them 543_us_426 281_us_111 mr prinster’s former employer agreed to pay him dollar_figure petitioners were entitled to the dollar_figure and the dollar_figure payment therefore belonged to petitioners accordingly petitioners cannot avoid the incidence_of_tax on that payment simply because that portion of the settlement was redirected to mr lyon the cause of action generating the dollar_figure payment belonged to mr prinster mr lyon was owed the amount of dollar_figure by mr prinster for legal services rendered to mr prinster moreover mr prinster and his employer agreed that each party shall bear his or its own costs and attorneys’ fees the employer made the dollar_figure payment directly to mr lyon solely because mr prinster requested it to do so the transaction is thus treated as if mr prinster had received the payment from his employer and then paid that amount over to mr lyon the fact that mr prinster arranged to have his employer make a portion of the payment directly to mr lyon does not change the result accordingly we hold that petitioners must include in their gross_income the dollar_figure paid_by the former employer even though a portion was paid to mr lyon d conclusion although petitioners have demonstrated that mr prinster had a tort-based claim they have not established that any of the payments from his employer were for physical injury or physical sickness petitioners therefore cannot exclude these payments from their gross_income iii schedule c expenses deductions are a matter of legislative grace and taxpayers bear the burden of establishing entitlement to claimed deductions rule a 503_us_79 taxpayers are required to maintain adequate_records to establish the amount of their income and deductions sec_6001 sec_1_6001-1 e income_tax regs when a taxpayer establishes that he has incurred deductible expenses but is unable to substantiate the exact amounts we generally can estimate the deductible amount if sufficient evidence exists to provide a rational basis for the estimate 39_f2d_540 2d cir 85_tc_731 however sec_274 prohibits us from estimating a taxpayer’s travel entertainment and listed_property eg automobiles and other_property used for transportation_expenses 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date to deduct the items in dispute all of which are subject_to strict substantiation requirements petitioners must substantiate either by adequate_records or by sufficient evidence corroborating their own statements a the amount of each expense b the time and place the expense was incurred c the business_purpose of the expense and d the business relationship to them of each expense incurred sec_274 beale v commissioner tcmemo_2000_158 expenses subject_to sec_274 requirements may be substantiated by adequate_records where the taxpayer maintains an account book a diary a log a statement of expenses trip sheets or similar records prepared contemporaneously with the expenditure supplemented by other documentary_evidence sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of a taxpayer’s statement specifically detailing the required elements sec_1_274-5t temporary income_tax regs fed reg date mr prinster has failed to substantiate his schedule c expenses the only evidence supporting the deductions he claimed is his testimony that the expenses were incurred he did not produce adequate_records or other_sufficient_evidence to corroborate that testimony and he therefore has not established the amounts of these expenses with the exception of the dollar_figure of rent or lease expenses that respondent has conceded mr prinster is not entitled to deductions for his schedule c expenses iv sec_6662 penalty sec_6662 and b and imposes an accuracy- related penalty of percent on the portion of an underpayment attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax negligence includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 85_tc_934 petitioners had a substantial_understatement_of_income_tax because their tax_liability was understated by dollar_figure petitioners were also negligent in that they failed to properly substantiate their claimed schedule c deductions petitioners contend they should not be liable for the sec_6662 penalty on the portion of the deficiency attributable to the payments from mr prinster’s former employer because mr lyon advised mr prinster that the payments were not taxable sec_6664 provides a defense to the sec_6662 penalty for any portion of an underpayment where reasonable_cause existed and the taxpayers acted in good_faith in determining whether a taxpayer reasonably relied in good_faith on professional advice all facts and circumstances must be considered including the taxpayer’s education sophistication and business experience sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs mr prinster asked his attorney mr lyon whether the settlement was taxable mr lyon incorrectly advised that it was not taxable because mr prinster’s ailments were considered physical injuries petitioners are not tax sophisticated and they relied on mr lyon’s advice it is generally reasonable for the taxpayer to rely on an attorney’s tax_advice as to a matter of tax law and the taxpayer is ordinarily not required to challenge that advice 469_us_241 here the reliance was in good_faith and it was reasonable for petitioners to rely on their adviser’s advice on the transaction sec_1_6664-4 income_tax regs accordingly petitioners are not liable for the sec_6662 penalty on the portion of the underpayment attributable to their failure to report the dollar_figure settlement with respect to petitioners’ claimed schedule c expenses however petitioners were negligent in failing to maintain proper substantiating records and are liable for the sec_6662 accuracy-related_penalty we leave to the parties the computation of the correct amount of the sec_6662 penalty to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
